Exhibit 10.8
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is dated as of October 30,
2020, by and among Miragen Therapeutics, Inc., a Delaware corporation (the
“Company”), and the several purchasers signatory hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of October 27, 2020, between the Company and each Purchaser (the “Purchase
Agreement”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
1.Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:
“Advice” has the meaning set forth in Section 6(d).
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act of 1933, as amended.
“Agreement” has the meaning set forth in the Preamble.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
“Common Stock” means the Company’s common stock, par value $0.01 per share, and
stock of any other class of securities into which such securities may hereafter
be reclassified or changed.
“Company” has the meaning set forth in the Preamble.
“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.
“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the thirtieth (30th) calendar day
following the Filing Deadline (or, in the event the Commission reviews and has
written comments to the Initial Registration Statement or the New Registration
Statement, the sixtieth (60th) calendar day following the Filing Deadline);
provided, however, that if the Company is notified by the Commission that the
Initial Registration Statement or the New Registration Statement will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
(5th) Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above; provided, further, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.







--------------------------------------------------------------------------------



“Effectiveness Period” has the meaning set forth in Section 2(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the ninetieth (90th)1 calendar
day following the Closing Date, provided, however, that if the Filing Deadline
falls on a Saturday, Sunday or other day that the Commission is closed for
business, the Filing Deadline shall be extended to the next business day on
which the Commission is open for business.
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
“Indemnified Party” has the meaning set forth in Section 5(c).
“Indemnifying Party” has the meaning set forth in Section 5(c).
“Initial Registration Statement” has the meaning set forth in Section 2(a).
“Losses” has the meaning set forth in Section 5(a).
“New Registration Statement” has the meaning set forth in Section 2(a).
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Principal Market” means the Trading Market on which the Common Stock are
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the Nasdaq Global Select Market.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430B promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
“Purchase Agreement” has the meaning set forth in the Recitals.
“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.



2







--------------------------------------------------------------------------------

        


“Registrable Securities” means all of (i) the Shares, (ii) any Common Stock
issued to a Purchaser on the date hereof pursuant to that certain Agreement and
Plan of Merger, dated as of the date hereof, by and among the Company, Oculus
Merger Sub I, Inc., Oculus Merger Sub II, LLC and Viridian Therapeutics, Inc.,
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing, provided, that the Holder has completed and delivered to the Company
a Selling Shareholder Questionnaire; and provided, further, that with respect to
a particular Holder, such Holder’s Shares shall cease to be Registrable
Securities upon the earliest to occur of the following: (A) a sale pursuant to a
Registration Statement or Rule 144 under the Securities Act (in which case, only
such security sold by the Holder shall cease to be a Registrable Security); or
(B) becoming eligible for resale by the Holder under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required thereunder and without volume or manner-of-sale
restrictions, pursuant to a written opinion letter of counsel for the Company to
such effect, addressed, delivered and reasonably acceptable to the transfer
agent.
“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.
“Remainder Registration Statement” has the meaning set forth in Section 2(a).
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff; provided, that any
such oral guidance, comments, requirements or requests are reduced to writing by
the Commission and (ii) the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Selling Shareholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.
“Series A Preferred Stock” means the Series A Non-Voting Convertible Preferred
Stock, par value $0.01 per share, of the Company.
3







--------------------------------------------------------------------------------



“Shares” means the shares of Common Stock which may be issued upon conversion of
the Series A Preferred Stock held by Purchasers.
“Trading Day” means a day on which the Principal Market is open for business.
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).
2.Registration.
(a)On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not then registered on an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on such other form
available to register for resale the Registrable Securities as a secondary
offering) subject to the provisions of Section 2(d) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” section
substantially in the form attached hereto as Annex A (which may be modified to
respond to comments, if any, provided by the Commission). Notwithstanding the
registration obligations set forth in this Section 2, in the event the
Commission informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly (i)
inform each of the Holders thereof and use its commercially reasonable efforts
to file amendments to the Initial Registration Statement as required by the
Commission and/or (ii) withdraw the Initial Registration Statement and file a
new registration statement (a “New Registration Statement”), in either case
covering the maximum number of Registrable Securities permitted to be registered
by the Commission, on Form S-3 or, if the Company is ineligible to register the
Registrable Securities on Form S-3, such other form available to register for
resale the Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment or New Registration Statement, the Company
shall be obligated to use its commercially reasonable efforts to advocate with
the Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, the Securities
Act Rules Compliance and Disclosure Interpretations Question 612.09.
Notwithstanding any other provision of this Agreement and subject to the payment
of liquidated damages in Section 2(c), if any SEC Guidance sets forth a
limitation of the number of Registrable Securities permitted to be registered on
a particular Registration Statement as a secondary offering (and notwithstanding
that the Company used diligent efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), unless
otherwise directed in writing by a Holder as to its Registrable Securities, the
number of Registrable Securities to be registered on such Registration Statement
will first be reduced by Registrable Securities not acquired pursuant to the
Purchase Agreement (whether pursuant to registration rights or otherwise), and
second by Registrable Securities represented by Shares applied to the Holders on
a pro rata basis based on the total number of Shares held by such Holders,
subject to a determination by the Commission that certain Holders must be
reduced first based on the number of Shares held by such Holders. In the event
the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (i)
4







--------------------------------------------------------------------------------

        


or (ii) above, the Company will use its commercially reasonable efforts to file
with the Commission, as promptly as allowed by Commission or SEC Guidance
provided to the Company or to registrants of securities in general, one or more
registration statements on Form S-3 or such other form available to register for
resale those Registrable Securities that were not registered for resale on the
Initial Registration Statement, as amended, or the New Registration Statement
(the “Remainder Registration Statements”). No Holder shall be named as an
“underwriter” in any Registration Statement without such Holder’s prior written
consent.
(b)The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act),
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been publicly sold by the Holders; (ii) the date that all
Registrable Securities covered by such Registration Statement may be sold by
non-affiliates without volume or manner-of-sale restrictions pursuant to Rule
144, without the requirement for the Company to be in compliance with the
current public information requirement under Rule 144 as determined by counsel
to the Company pursuant to a written opinion letter to such effect, addressed
and reasonably acceptable to the Company’s transfer agent or (iii) the
expiration of two years from the Effective Date of such Registration Statement
(the “Effectiveness Period”). The Company shall request effectiveness of a
Registration Statement as of 4:00 P.M. New York City time on a Trading Day. The
Company shall promptly notify the Holders via e-mail of the effectiveness of a
Registration Statement or any post-effective amendment thereto on the same
Trading Day that the Company telephonically confirms effectiveness with the
Commission, which date of confirmation shall initially be the date requested for
effectiveness of such Registration Statement. The Company shall, by 9:30 A.M.
New York City time on the first Trading Day after the Effective Date, file a
final Prospectus with the Commission, as required by Rule 424(b) and shall
provide the Purchasers with copies of the final Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.
The Company shall promptly inform each Holder in writing if, at any time during
the Effectiveness Period, the Company does not satisfy the conditions specified
in Rule 172 and, as a result thereof, the Holder is required to deliver a
Prospectus in connection with any disposition of Registrable Securities.
(c)If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline, or (iii) after its Effective Date and except for
the reasons as set forth in Section 3(h), (A) such Registration Statement ceases
for any reason (including, without limitation, by reason of a stop order or the
Company’s failure to update the Registration Statement), to remain continuously
effective as to all Registrable Securities included in such Registration
Statement or (B) the Holders are not permitted to utilize the Prospectus therein
to resell such Registrable Securities for any reason (other than due to a change
in the “Plan of Distribution” or the inaccuracy of any information regarding the
Holders), in each case, for more than an aggregate of 30 consecutive calendar
days or 45 calendar days (which need not be consecutive days) during any
12-month period (other than as a result of a breach of this Agreement by a
Holder or a Holder’s failure to return a Selling Shareholder Questionnaire
within the time period provided by Section 2(d) hereof) (any such failure or
breach in clauses (i) through (iii) above being referred to as an “Event,” and,
for purposes of clauses (i) or (ii), the date on which such Event occurs, or for
purposes of clause (iii), the date on which such 30 or 45 calendar
5







--------------------------------------------------------------------------------



day period is exceeded, being referred to as an “Event Date”), then in addition
to any other rights the Holders may have hereunder or under applicable law: (x)
within five (5) Business Days after an Event Date relating to a failure in
clause (i) only, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.0% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement for any Registrable
Securities held by such Holder on such Event Date; and (y) on each 30-day
anniversary (or pro rata portion thereof) following any Event Date (including,
for the avoidance of doubt, a failure in clause (i), in which case each 30-day
anniversary shall be measured commencing on the 31st day following such Event
Date) until the earlier of (1) the applicable Event is cured or (2) the
Registrable Securities are eligible for resale pursuant to Rule 144 without
manner of sale or volume restrictions, the Company shall pay to each Holder an
amount in cash, as liquidated damages and not as a penalty, equal to 1.0% of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for any unregistered Registrable Securities then held by such Holder. The
amounts payable pursuant to the foregoing clauses (x) and (y) are referred to
collectively as “Liquidated Damages.” The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period and in no event shall the aggregate amount of Liquidated
Damages payable to a Holder exceed, in the aggregate, 5% of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement and (2) in
no event shall the Company be liable in any 30-day period for Liquidated Damages
under this Agreement in excess of 1.0% of the aggregate purchase price paid by
the Holders pursuant to the Purchase Agreement. If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within ten (10)
Business Days after the date payable, the Company will pay interest thereon at a
rate of 1.0% per month (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Holder, accruing daily from the date such
Liquidated Damages are due until such amounts, plus all such interest thereon,
are paid in full. Unless otherwise specified in Section 2(c), the Liquidated
Damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event, except in the case of the
first Event Date. Notwithstanding the foregoing, nothing shall preclude any
Holder from pursuing or obtaining any available remedies at law, specific
performance or other equitable relief with respect to this Section 2(c) in
accordance with applicable law. The Company shall not be liable for Liquidated
Damages under this Agreement as to any Registrable Securities which are not
permitted by the Commission to be included in a Registration Statement due
solely to SEC Guidance from the time that it is determined that such Registrable
Securities are not permitted to be registered until such time as the provisions
of this Agreement as to the Remainder Registration Statements required to be
filed hereunder are triggered, in which case the provisions of this Section 2(c)
shall once again apply, if applicable. In such case, the Liquidated Damages
shall be calculated to only apply to the percentage of Registrable Securities
which are permitted in accordance with SEC Guidance to be included in such
Registration Statement. The Effectiveness Deadline for a Registration Statement
shall be extended without default or Liquidated Damages hereunder in the event
that the Company’s failure to obtain the effectiveness of the Registration
Statement on a timely basis results from the failure of a Holder to timely
provide the Company with information requested by the Company and necessary to
complete the Registration Statement in accordance with the requirements of the
Securities Act.
(d)Each Holder agrees to furnish to the Company a completed Selling Shareholder
Questionnaire not more than five (5) Trading Days following the date of this
Agreement. At least ten (10) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Shareholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within three (3) Trading Days prior to
the applicable anticipated filing date. Each Holder further agrees that it
6







--------------------------------------------------------------------------------

        


shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Shareholder Questionnaire and a response
to any reasonable requests for further information as described in the previous
sentence. If a Holder of Registrable Securities returns a Selling Shareholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
to take such actions as are required to name such Holder as a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Shareholder Questionnaire or request for further information. Each
Holder acknowledges and agrees that the information in the Selling Shareholder
Questionnaire or request for further information as described in this Section
2(c) will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.
(e)In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holders and (ii) undertake to register the Registrable
Securities on Form S-3 promptly after such form is available, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission.
3.Registration Procedures
In connection with the Company’s registration obligations hereunder, the Company
shall:
(a)Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K and any similar or successor reports), (i) furnish to each Holder
copies of such Registration Statement, Prospectus or amendment or supplement
thereto, as proposed to be filed, which documents will be subject to the review
of such Holder (it being acknowledged and agreed that if a Holder does not
object to or comment on the aforementioned documents within such five (5)
Trading Day or one (1) Trading Day period, as the case may be, then the Holder
shall be deemed to have consented to and approved the use of such documents) and
(ii) use commercially reasonable efforts to cause its officers and directors,
counsel and independent registered public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion of respective counsel
to each Holder, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file any Registration Statement or
amendment or supplement thereto in a form to which a Holder reasonably objects
in good faith, provided that, the Company is notified of such objection in
writing within the five (5) Trading Day or one (1) Trading Day period described
above, as applicable.
(b)(i)    Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements, to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practicable to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the
7







--------------------------------------------------------------------------------



Holders true and complete copies of all correspondence from and to the
Commission relating to such Registration Statement that pertains to the Holders
as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Purchaser shall be responsible for
the delivery of the Prospectus to the Persons to whom such Purchaser sells any
of the Shares (including in accordance with Rule 172 under the Securities Act),
and each Purchaser agrees to dispose of Registrable Securities in compliance
with the “Plan of Distribution” described in the Registration Statement and
otherwise in compliance with applicable federal and state securities laws. In
the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the Exchange Act, the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the Commission on
the same day on which the Exchange Act report which created the requirement for
the Company to amend or supplement such Registration Statement was filed.
(c)Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than one (1) Trading Day
prior to such filing) and (if requested by any such Person) confirm such notice
in writing no later than one (1) Trading Day following the day: (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide to each of the Holders true and complete
copies of all comments that pertain to the Holders as a “Selling Stockholder” or
to the “Plan of Distribution” and all written responses thereto, but not
information that the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included or incorporated by reference
in a Registration Statement ineligible for inclusion or incorporation by
reference therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading and (vi)
of the occurrence or
8







--------------------------------------------------------------------------------

        


existence of any pending corporate development with respect to the Company that,
upon the advice of legal counsel, the Company’s board of directors reasonably
believes may be material and that, in the reasonable determination of the
Company’s board directors, makes it not in the best interest of the Company to
allow continued availability of a Registration Statement or Prospectus, provided
that, any and all such information shall remain confidential to each Holder
until such information otherwise becomes public, unless disclosure by a Holder
is required by law; and provided, further, that notwithstanding each Holder’s
agreement to keep such information confidential, each such Holder makes no
acknowledgement that any such information is material, non-public information.
(d)Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
(e)If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.
(f)Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
(g)Cooperate with such Holder to facilitate the timely preparation and delivery
of certificates or book entry statements, as applicable, representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates or statements shall be free, to the
extent permitted by the Purchase Agreement and under law, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may reasonably request.
(h)Following the occurrence of any event contemplated by Section 3(c), as
promptly as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its shareholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading. If the Company
notifies the Holders in accordance with clauses (iii) through
9







--------------------------------------------------------------------------------



(vi) of Section 3(c) above to suspend the use of any Prospectus until the
requisite changes to such Prospectus have been made, then the Holders shall
suspend use of such Prospectus. The Company will use its commercially reasonable
efforts to ensure that the use of the Prospectus may be resumed as promptly as
is practicable. The Company shall be entitled to exercise its right under this
Section 3(h) to suspend the availability of a Registration Statement and
Prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period without incurring liability for
Liquidated Damages otherwise required pursuant to Section 2(c). For the
avoidance of doubt, the Company’s rights under this Section 3(h) shall include
suspensions of availability arising from the filing of a post-effective
amendment to a Registration Statement to update the Prospectus therein to
include the information contained in the Company’s Annual Report on Form 10-K,
which suspensions may extend for the amount of time reasonably required to
respond to any comments of the staff of the Commission on such amendment.
(i)The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the Common Stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities because any Holder
fails to furnish such information within three (3) Trading Days of the Company’s
request, any Liquidated Damages that are accruing at such time as to such Holder
only shall be tolled and any Event that may otherwise occur solely because of
such delay shall be suspended as to such Holder only, until such information is
delivered to the Company; provided, however, if the failure of the Holder to
furnish the required information results in the occurrence of an Event under
2(c), any Liquidated Damages that are accruing at such time shall be tolled and
any such Event that occurs as a result thereof shall be suspended until such
time as the Holder furnishes such information.
(j)The Company shall cooperate with any registered broker through which a Holder
proposes to resell its Registrable Securities in effecting a filing with FINRA
pursuant to FINRA Rule 5110 as requested by any such Holder and the Company
shall pay the filing fee required for the first such filing within two (2)
Business Days of the request therefor.
4.Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock are then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company in connection with
Section 3(j) above, with respect to any filing that may be required to be made
by any broker through which a Holder intends to make sales of Registrable
Securities with FINRA pursuant to the FINRA Rule 5110, so long as the broker is
receiving no more than a customary brokerage commission in connection with such
sale), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in
10







--------------------------------------------------------------------------------

        


the Registration Statement), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company, (v) Securities Act
liability insurance, if the Company so desires such insurance, and (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any underwriting,
broker or similar fees or commissions of any Holder or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Holders.
5.Indemnification.
(a)Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates, investment advisers and employees of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, stockholders, agents, investment advisers and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and
investigation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, that arise out of or are based upon (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law or any rule or regulation thereunder, in connection
with the performance of its obligations under this Agreement, except to the
extent, but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved in writing by such Holder expressly for
use in the Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose) or (B) in the case of an occurrence of
an event of the type specified in Section 3(c)(iii)-(vi), related to the use by
a Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated and defined in Section
6(d) below, to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected or
(C) to the extent that any such Losses arise out of the Purchaser’s (or any
other indemnified Person’s) failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required, pursuant to Rule 172
under the Securities Act (or any successor rule) to the Persons asserting an
untrue statement or alleged untrue statement or alleged untrue statement or
omission or alleged omission at or prior to the written confirmation of the sale
of Registrable Securities to such Person if such statement or omission was
corrected in such Prospectus or supplement. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the transactions
11







--------------------------------------------------------------------------------



contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Holders.
(b)Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based solely upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent that such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein or (ii) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in a Registration Statement (it being
understood that the Holder has approved Annex A hereto for this purpose), such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (iii) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(vi), to the extent related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(d). In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
(c)Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
and adversely prejudiced the Indemnifying Party.
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Indemnified
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest exists if the
same counsel were to represent such Indemnified Party and the Indemnifying Party
(in which case, if such Indemnified Party notifies the Indemnifying Party in
writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and such counsel shall be at the
12







--------------------------------------------------------------------------------

        


expense of the Indemnifying Party); provided, that the Indemnifying Party shall
not be liable for the fees and expenses of more than one separate firm of
attorneys at any time for all Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any pending Proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Proceeding.
Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder. The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.
(d)Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (B) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
13







--------------------------------------------------------------------------------



The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
6.Miscellaneous.
(a)Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
(b)No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements. Except and to the extent specified in the Purchase Agreement,
neither the Company nor any of its security holders (other than the Holders in
such capacity pursuant hereto) may include securities of the Company in a
Registration Statement other than the Registrable Securities and the Company
shall not prior to the Effective Date enter into any agreement providing any
such right to any of its security holders. For the avoidance of doubt, the
provisions of this Agreement shall not impact the terms of any lock-up agreement
entered into by Purchaser for the benefit of the Company on or about the date
hereof.
(c)Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.
(d)Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(c)(iii)-(vi), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. Notwithstanding anything herein to the contrary, no
Holder shall be required to discontinue disposition of Registrable Securities
under a Registration Statement by virtue of the delivery by the Company of a
notice of the occurrence of any event of the kind described in Section 3(c)(vi)
on more than two occasions or for more than ninety (90) total calendar days, in
each case during any twelve-month period, or for more than sixty (60) calendar
days during any 90-day period.
(e)No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.
(f)Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding no less than a majority of the then outstanding
14







--------------------------------------------------------------------------------

        


Registrable Securities, provided that any party may give a waiver as to itself.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.
(g)Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.
(h)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except by merger or in
connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders of the then outstanding Registrable Securities. Each Holder may
assign its respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement; provided in each case that (i) the
Holder agrees in writing with the transferee or assignee to assign such rights
and related obligations under this Agreement, and for the transferee or assignee
to assume such obligations, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iii) at or before the time the Company received the written notice
contemplated by clause (ii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (iv) the transferee is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D.
(i)Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. Counterparts may be delivered via facsimile,
electronic mail (including any electronic signature covered by the U.S. federal
ESIGN Act of 2000, Uniform Electronic Transactions Act, the Electronic
Signatures and Records Act or other applicable law, e.g., www.docusign.com) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.
(j)Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.
(k)Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.
(l)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no
15







--------------------------------------------------------------------------------



way be affected, impaired or invalidated, and the parties hereto shall use their
good faith reasonable efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
(m)Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.
(n)Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Registration Rights
Agreement for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




16








--------------------------------------------------------------------------------

    
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
MIRAGEN THERAPEUTICS, INC. INC.
By:/s/ Lee RauchName: Lee RauchTitle: President and Chief Executive Officer









































































[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
ALLY BRIDGE MEDALPHA MASTER FUND L.P.AUTHORIZED SIGNATORYBy: Ally Bridge
MedAlpha General Partner L.P., its general partnerBy: Ally Bridge MedAlpha GP,
LLC, its general partnerBy:/s/ Fan YUName:Fan YUTitle:ManagerADDRESSEE FOR
NOTICEc/o:[Intentionally Omitted]Street:[Intentionally
Omitted]City/State/Zip:[Intentionally Omitted]Attention:[Intentionally
Omitted]Tel:[Intentionally Omitted]Fax:Email:[Intentionally Omitted]



















[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
BIOTECHNOLOGY VALUE FUND, L.P.AUTHORIZED SIGNATORYBy:/s/ Mark LampertName: Mark
LampertTitle: Chief Executive Officer BVF I GP LLC, itself General Partner of
Biotechnology Value Fund, L.P.ADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:Email:[Intentionally Omitted]

























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
BIOTECHNOLOGY VALUE FUND II, L.P.AUTHORIZED SIGNATORYBy:/s/ Mark LampertName:
Mark LampertTitle: Chief Executive Officer BVF I GP LLC, itself General Partner
of Biotechnology Value Fund II, L.P.ADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:Email:[Intentionally Omitted]

























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
BIOTECHNOLOGY VALUE TRADING FUND OS, L.P.AUTHORIZED SIGNATORYBy:/s/ Mark
LampertName: Mark LampertTitle: President BVF Inc., General Partner of BVF
Partners L.P., itself sole member of BVF Partners OS Ltd., itself GP of
Biotechnology Value Trading Fund OS, L.P.ADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:Email:[Intentionally Omitted]





















[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
MSI BVF SPV, L.L.C. (c/o Magnitude Capital)AUTHORIZED SIGNATORYBy:/s/ Mark
LampertName: Mark LampertTitle: President BVF Inc., itself General Partner of
BVF Partners L.P., itself attorney-in-fact for MSI BVF SPV, L.L.C.ADDRESSEE FOR
NOTICEc/o:[Intentionally Omitted]Street:[Intentionally
Omitted]City/State/Zip:[Intentionally Omitted]Attention:[Intentionally
Omitted]Tel:[Intentionally Omitted]Fax:Email:[Intentionally Omitted]

























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
CITADEL MULTI-STRATEGY EQUITIES MASTER FUND LTD.AUTHORIZED SIGNATORYBy: Citadel
Advisors LLC, its portfolio managerBy:/s/ Christopher L. RamsayName: Christopher
L. RamsayTitle: Authorized SignatoryADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:Email:[Intentionally Omitted][Intentionally Omitted][Intentionally
Omitted]



















[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
COMMODORE CAPITAL MASTER LPAUTHORIZED SIGNATORYBy:/s/ R. Egen AtkinsonName: R.
Egen Atkinson, MDTitle: Authorized SignatoryADDRESSEE FOR
NOTICEc/o:[Intentionally Omitted]Street:[Intentionally
Omitted]City/State/Zip:[Intentionally Omitted]Attention:[Intentionally
Omitted]Tel:Fax:Email:































[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
CORMORANT GLOBAL HEALTHCARE MASTER FUND, LPAUTHORIZED SIGNATORYBy: Cormorant
Global Healthcare GP, LLCBy:/s/ Bihu ChenName: Bihu ChenTitle: Managing
MemberADDRESSEE FOR NOTICEc/o:[Intentionally Omitted]Street:[Intentionally
Omitted]City/State/Zip:[Intentionally Omitted]Attention:Tel:Fax:Email:

























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
CRMA SPV, L.P.AUTHORIZED SIGNATORYBy: Cormorant Asset Management, LPBy:/s/ Bihu
ChenName: Bihu ChenTitle: Its Attorney-in-factADDRESSEE FOR
NOTICEc/o:[Intentionally Omitted]Street:[Intentionally
Omitted]City/State/Zip:[Intentionally Omitted]Attention:Tel:Fax:Email:



























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
FAIRMOUNT HEALTHCARE FUND LPAUTHORIZED SIGNATORYBy:/s/ Tomas KiselakName: Tomas
KiselakTitle: Managing MemberADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:Email:[Intentionally Omitted]































[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
FAIRMOUNT HEALTHCARE FUND II LPAUTHORIZED SIGNATORYBy:/s/ Tomas KiselakName:
Tomas KiselakTitle: Managing MemberADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:Email:[Intentionally Omitted]































[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
LOGOS GLOBAL MASTER FUND LPAUTHORIZED SIGNATORYBy: Logos GP LLC       its
General PartnerBy:/s/ Arsani WilliamName: Arsani WilliamTitle: Managing
PartnerADDRESSEE FOR NOTICEc/o:[Intentionally Omitted]Street:[Intentionally
Omitted]City/State/Zip:[Intentionally Omitted]Attention:[Intentionally
Omitted]Tel:Fax:Email:[Intentionally Omitted]

























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
PERCEPTIVE LIFE SCIENCES MASTER FUND, LTD.By: Perceptive Advisors, LLCBy:/s/
James H. MannixName: James H. MannixTitle: Chief Operating OfficerADDRESSEE FOR
NOTICEStreet:[Intentionally Omitted][Intentionally Omitted]Attention:
[Intentionally Omitted]Email: [Intentionally Omitted]













































[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
RIDGEBACK CAPITAL INVESTMENTS LPAUTHORIZED SIGNATORYBy: Ridgeback Capital
Management, LLC,       Its general partnerBy:/s/ Chris SheldonName: Chris
SheldonTitle: CTOADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:Email:[Intentionally Omitted]

























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
SERRADO OPPORTUNITY FUND LLCAUTHORIZED SIGNATORYBy:/s/ Stewart HenName: Stewart
HenTitle: Managing MemberADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:Email:[Intentionally Omitted]































[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
VENROCK HEALTHCARE CAPITAL PARTNERS EG, L.P.AUTHORIZED SIGNATORYBy: VHCP
Management EG, LLC, its general partnerBy:/s/ David L. SteppName: David L.
SteppTitle: Authorized SignatoryADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:[Intentionally Omitted]Email:[Intentionally Omitted]

























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
VENROCK HEALTHCARE CAPITAL PARTNERS III, L.P.AUTHORIZED SIGNATORYBy: VHCP
Management III, LLC, its general partnerBy: VR Advisor, LLC, its managerVHCP
CO-INVESTMENT HOLDINGS III, LLCBy: VHCP Management III, LLC, its managerBy: VR
Advisor, LLC, its managerBy:/s/ David L. SteppName: David L. SteppTitle:
Authorized SignatoryADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:[Intentionally Omitted]Email:[Intentionally Omitted]

















[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
WEDBUSH HEALTHCARE PARTNERS 2020 FUND, LLCAUTHORIZED SIGNATORYBy:/s/ Benjamin
DaveyName: Benjamin DaveyTitle: Managing DirectorADDRESSEE FOR
NOTICEc/o:[Intentionally Omitted]Street:[Intentionally
Omitted]City/State/Zip:[Intentionally Omitted]Attention:[Intentionally
Omitted]Tel:[Intentionally Omitted]Fax:Email:[Intentionally Omitted]





























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
SALTHILL PARTNERS, L.P.AUTHORIZED SIGNATORYBy: Wellington Management Company
LLP,
as investment advisorBy:/s/ Peter N. McIsaacName: Peter N. McIsaacTitle:
Managing Director & CounselADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:Email:[Intentionally Omitted]

























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
SALTHILL INVESTORS (BERMUDA) L.P.AUTHORIZED SIGNATORYBy: Wellington Management
Company LLP,
as investment advisorBy:/s/ Peter N. McIsaacName: Peter N. McIsaacTitle:
Managing Director & CounselADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:Email:[Intentionally Omitted]

























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




NAME OF INVESTING ENTITY
HAWKES BAY MASTER INVESTORS (CAYMAN) L.P.AUTHORIZED SIGNATORYBy: Wellington
Management Company LLP,
as investment advisorBy:/s/ Peter N. McIsaacName: Peter N. McIsaacTitle:
Managing Director & CounselADDRESSEE FOR NOTICEc/o:[Intentionally
Omitted]Street:[Intentionally Omitted]City/State/Zip:[Intentionally
Omitted]Attention:[Intentionally Omitted]Tel:[Intentionally
Omitted]Fax:Email:[Intentionally Omitted]























[Signature Page to Registration Rights Agreement]




--------------------------------------------------------------------------------

        ANNEX A
    
PLAN OF DISTRIBUTION2


We are registering the shares of common stock of miRagen Therapeutics, Inc., par
value of $0.01 per share, or the Common Stock, which we refer to herein as
Shares, issued to the selling stockholders to permit the resale of these Shares
by the holders of the Shares from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
stockholders of the Shares. We will, or will procure to, bear all fees and
expenses incident to our obligation to register the Shares.
The selling stockholders may sell all or a portion of the Shares beneficially
owned by them and offered hereby from time to time directly or through one or
more underwriters, broker-dealers or agents. If the Shares are sold through
underwriters or broker-dealers, the selling stockholders will be responsible for
underwriting discounts or commissions or agent’s commissions. The Shares may be
sold on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale, in the over-the-counter
market or in transactions otherwise than on these exchanges or systems or in the
over-the-counter market and in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions. The selling
stockholders may use any one or more of the following methods when selling
shares:
•ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
•block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;
•purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
•an exchange distribution in accordance with the rules of the applicable
exchange;
•privately negotiated transactions;
•settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;
•broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;
•through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;
•a combination of any such methods of sale; and
•any other method permitted pursuant to applicable law.
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
amended, or the Securities Act, as permitted by that rule, or Section 4(a)(1)
under the Securities Act, if available, rather than under this prospectus,
provided that they meet the criteria and conform to the requirements of those
provisions.

2 Note to Draft: Definitions to be conformed to resale S-3.



--------------------------------------------------------------------------------



Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling Shares to or through underwriters, broker-dealers or
agents, such underwriters, broker-dealers or agents may receive commissions in
the form of discounts, concessions or commissions from the selling stockholders
or commissions from purchasers of the Shares for whom they may act as agent or
to whom they may sell as principal. Such commissions will be in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with FINRA Rule 2121; and in the case of a principal
transaction a markup or markdown in compliance with FINRA IM-2121.01.
In connection with sales of the Shares or otherwise, the selling stockholders
may enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of the Shares in the
course of hedging in positions they assume. The selling stockholders may also
sell Shares short and if such short sale shall take place after the date that
this Registration Statement is declared effective by the Commission, the selling
stockholders may deliver Shares covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge Shares to broker-dealers that in
turn may sell such shares, to the extent permitted by applicable law. The
selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling stockholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our Common Stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the SEC.
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the Shares from time to time pursuant to this prospectus or any
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act of 1933, amending, if necessary, the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer and donate the Shares in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.
The selling stockholders and any broker-dealer or agents participating in the
distribution of the Shares may be deemed to be “underwriters” within the meaning
of Section 2(11) of the Securities Act in connection with such sales. In such
event, any commissions paid, or any discounts or concessions allowed to, any
such broker-dealer or agent and any profit on the resale of the shares purchased
by them may be deemed to be underwriting commissions or discounts under the
Securities Act. Selling Stockholders who are “underwriters” within the meaning
of Section 2(11) of the Securities Act will be subject to the applicable
prospectus delivery requirements of the Securities Act including Rule 172
thereunder and may be subject to certain statutory liabilities of, including but
not limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5
under the Securities Exchange Act of 1934, as amended, or the Exchange Act.
Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Shares. Upon the
Company being notified in writing by a selling stockholder that any



--------------------------------------------------------------------------------

        


material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the Shares were sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable, (v)
that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and (vi)
other facts material to the transaction. In no event shall any broker-dealer
receive fees, commissions and markups, which, in the aggregate, would exceed
eight percent (8.0%).
Under the securities laws of some U.S. states, the Shares may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some U.S. states the Shares may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.
There can be no assurance that any selling stockholder will sell any or all of
the Shares registered pursuant to the shelf registration statement, of which
this prospectus forms a part.
Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the Shares by the selling stockholder and any other
participating person. To the extent applicable, Regulation M may also restrict
the ability of any person engaged in the distribution of the Shares to engage in
market-making activities with respect to the Shares. All of the foregoing may
affect the marketability of the Shares and the ability of any person or entity
to engage in market-making activities with respect to the Shares.
We will pay all expenses of the registration of the Shares pursuant to the
registration rights agreement, including, without limitation, Securities and
Exchange Commission filing fees and expenses of compliance with state securities
or “blue sky” laws; provided, however, that each selling stockholder will pay
all underwriting discounts and selling commissions, if any and any related legal
expenses incurred by it. We will indemnify the selling stockholders against
certain liabilities, including some liabilities under the Securities Act, in
accordance with the registration rights agreement, or the selling stockholders
will be entitled to contribution. We may be indemnified by the selling
stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling stockholders specifically for use in this prospectus, in accordance
with the related registration rights agreements, or we may be entitled to
contribution.




--------------------------------------------------------------------------------

        ANNEX B


SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE


The undersigned holder of shares of the (i) common stock, par value $0.01 per
share, of miRagen Therapeutics, Inc. (the “Company”) and/or (ii) Series A
Non-Voting Convertible Preferred Shares, par value $0.01 per share, of the
Company issued pursuant to a certain Securities Purchase Agreement by and among
the Company and the Purchasers named therein, dated as of ______________, 2020
(the “Agreement”), understands that the Company intends to file with the
Securities and Exchange Commission a registration statement on Form S-3 (the
“Resale Registration Statement”) for the registration and the resale under Rule
415 of the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities in accordance with the terms of the Agreement. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.
In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus. Holders of Registrable Securities who do
not complete, execute and return this Notice and Questionnaire within five (5)
Trading Days following the date of the Agreement (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.
Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
NOTICE
The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:






--------------------------------------------------------------------------------



QUESTIONNAIRE


1.    Name.
    (a)    Full Legal Name of Selling Stockholder:
        
    (b)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:
        
    (c)    Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):
        
2.    Address for Notices to Selling Stockholder:
    
    
    
Telephone:        
Fax:        
Contact Person:        
E-mail address of Contact
Person:________________________________________________
3.    Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:


    (a)    Type and Number of Registrable Securities beneficially owned and
issued pursuant to the Agreement:
        
        
        


    (b)    Number of shares of Common Stock to be registered pursuant to this
Notice for resale:
        
        
        
4.    Broker-Dealer Status:
    (a)    Are you a broker-dealer?



--------------------------------------------------------------------------------



Yes ☐ No ☐
    (b)    If “yes” to Section 4(a), did you receive your Registrable Securities
as compensation for investment banking services to the Company?
Yes ☐ No ☐
Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
    (c)    Are you an affiliate of a broker-dealer?
Yes ☐ No ☐
Note: If yes, provide a narrative explanation below:
    (c)    If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
Yes ☐ No ☐
Note:    If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.
5.    Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder.
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
Type and amount of other securities beneficially owned:
    
    
6.    Relationships with the Company:
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
State any exceptions here:
    
    
7.    Plan of Distribution:



--------------------------------------------------------------------------------



The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.
State any exceptions here:
    
    


***********
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below.
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
The undersigned hereby acknowledges and is advised of the following Question
239.10 of the Securities Act Rules Compliance and Disclosure Interpretations
regarding short selling:
“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”
By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.



--------------------------------------------------------------------------------



I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
Dated:        Beneficial Owner:    
        By:        
    Name:
    Title:
PLEASE EMAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
Robin Lee
Cooley LLP
380 Interlocken Crescent, Suite 900
Broomfield, CO 80021-8023
Tel: (720) 566-4059
eFax: (720) 834-1064
Email: rlee@cooley.com

